Citation Nr: 0515237	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  05-03 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for residuals of a 
fracture of the pelvis.

2.  Entitlement to service connection for residuals of a 
fracture of the pelvis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from October 1942 to November 
1945.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision by the Anchorage, 
Alaska Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran was scheduled for a Travel Board 
hearing, but canceled his request.  His claim has been 
advanced on the Board's docket.  

The merits of the claim for entitlement to service connection 
for residuals of a fracture of the pelvis is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a May 1946 rating decision, the RO denied service 
connection for residuals of a fracture of the pelvis.  A 
notice of disagreement was not received within the subsequent 
one-year period.

2.  Evidence submitted since the RO's May 1946 decision, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, and therefore raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's May 1946 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  New and material evidence has been received since the 
RO's May 1946 rating decision; thus, the claim of service 
connection for residuals of a fracture of the pelvis is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  In the instant case, the veteran's claim 
is being reopened, and, to that extent, granted.  The veteran 
has been notified of VCAA as to the matter of new and 
material evidence and service connection on the merits.  
Nevertheless, any deficiencies with regard to VCAA as it 
pertains to new and material evidence are harmless and 
nonprejudicial.  


Background

In a May 1946 rating decision, the RO denied service 
connection for residuals of a fracture of the pelvis.  The RO 
determined that although the veteran had fractured his pelvis 
during service, no current residuals were shown.  The veteran 
was notified of the denial in June 1946.  A notice of 
disagreement was not received 

Currently, the veteran contends that he has residuals of a 
fracture of his pelvis during service.  He maintains that he 
currently has hip, leg, and back disabilities.  Additional 
evidence has been added to the record.  This evidence 
includes VA medical records showing complaints of back and 
hip pain.  In addition, W.O.W., D.C., submitted a statement.  
He indicated that he had treated the veteran for 13 years and 
found him to be honest.  He reported that the veteran had 
been treated for back and leg pain which probably stemmed 
from in-service pelvis injuries.  He indicated that x-rays 
revealed severe spondylolisthesis of L4 and L5 with 
significant vertebral disc narrowing at L2 and L5, indicative 
of prior trauma.  He opined that after reviewing the 
veteran's military medical records and getting to know his 
sincerity over the years, he was "firmly convinced" that 
his current medical problems were the result of his war-time 
activities, especially, in part, on his being pinned between 
the outboard guard and platform.  Also added to the record is 
a March 2004 VA medical examination report.  The examiner 
also reviewed the veteran's record and determined that the 
veteran had an old healed pelvic fracture, spondylolisthesis 
of L4-L5, and an undisclosed hip disorder.  This examiner 
opined that the current back and hip disorders were less 
likely than not related to his service-connected pelvic 
fracture.


Analysis

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (the Court) has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2004).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, the 
veteran had no current residuals of an inservice fracture of 
the pelvis.  The May 1946 RO decision is final.  38 U.S.C.A. 
§ 7105.  

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence includes a medical 
opinion of W.O.W., P.C., who opined that the veteran does 
have current residuals of the inservice fracture of the 
pelvis.  Thus, this additional evidence is new and material.  
It is competent evidence that cures the prior evidentiary 
defect.  It is not cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the 
claim.  

Evidence submitted since the RO's May 1946 decision, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.  The Board is only considering if 
new and material evidence has been received to reopen the 
claim of service connection.  

New and material evidence has been received since the RO's 
May 1946 decision; thus, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

New and material evidence sufficient to warrant reopening a 
claim of entitlement to service connection for residuals of a 
fracture of the pelvis having been submitted, the claim is 
reopened.


REMAND

The veteran is receiving benefits from the Social Security 
Administration (SSA).  The SSA records are not in the claims 
file.  VA has a statutory duty to obtain these records.  38 
U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  The Court 
has also held that VA has a duty to acquire both the SSA 
decision and the supporting medical records pertinent to a 
claim.  See Dixon v. Gober, 14 Vet. App. 168, 171 (2000); 
Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  These 
records should be obtained on remand.  See also Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

The claim of service connection for residuals of a fracture 
of the pelvis must be considered on the merits, taking into 
consideration all of the evidence of record.  The Board noted 
above that there are conflicting medical opinions.  In order 
to resolve this conflict in the record, the Board finds that 
a VA examiner should be requested to review the claims file 
to include the opinion of W.O.W., P.C. and the March 2004 VA 
examination report and opine as to whether it is at least as 
likely as not that the veteran has current residuals of a 
pelvis fracture that occurred during service.  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain from SSA a copy of their 
decision regarding the veteran's claim 
for Social Security disability benefits, 
as well as the medical records relied 
upon in that decision.  

2.  Once the foregoing development has 
been accomplished to the extent possible, 
and the available medical records have 
been associated with the claims file, a 
VA orthopedic examiner should be 
requested to review the claims file to 
include the opinion of W.O.W., P.C. and 
the March 2004 VA examination report and 
opine as to whether it is at least as 
likely as not that the veteran has 
current residuals of a pelvis fracture 
that occurred during service.  The 
examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  


3.  Readjudicate the issue of entitlement 
to service connection for a residuals of a 
fracture of the pelvis, with application 
of all appropriate laws and regulations 
and consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to comply with due process considerations 
and to obtain additional information.  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


